Appeal from a judgment of the Onondaga County Court (Joseph E. Fahey, J.), rendered July 22, 2011. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of criminal possession of a weapon in the second degree (Penal Law § 265.03 [3]), defendant contends that County Court abused its discretion in directing that the sentence run consecutively to, rather than concurrently with, a prior undischarged sentence for an unrelated conviction. We reject that contention. The court did not abuse its discretion in determining that no mitigating circumstances were present to warrant the imposition of a concurrent sentence in the interest of justice (see Penal Law § 70.25 [2-b]; see generally People v Garcia, 84 NY2d 336, 341-343 [1994]; People v Elder, 71 AD3d 1483, 1484 [2010], lv denied 16 NY3d 743 [2011], reconsideration denied 16 NY3d 858 [2011]).
Present — Smith, J.P., Fahey, Whalen and DeJoseph, JJ.